Milton Wecht, J.
This is a motion by plaintiff for summary • judgment. The action arises out of an accident which occurred on November 11, 1958. The plaintiff was crossing 101st Avenue near Waltham Street, from north to south, when he was struck by defendant’s motor vehicle traveling the wrong way on a one-way street, which defendant admits.
Upon the undisputed facts submitted, the defendant was clearly negligent, and the plaintiff was in no way contributorily *877negligent. A pedestrian is under no duty to look for motor vehicles traveling in the wrong direction on a one-way street (see Bradley v. Jaeckel, 65 Misc. 509) and his failure to do so does not constitute contributory negligence (Marx v. United States, 132 F. Supp. 626).
Accordingly, the motion is granted and the matter set for assessment of damages by a jury or by the court if the jury be waived, and upon payment of all appropriate calendar fees.
Settle order on notice.